                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

OAKWOOD INSURANCE COMPANY,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-437-Orl-31LRH

NORTH AMERICAN RISK SERVICES,
INC.,

                       Defendant.


                                              ORDER
       This Matter comes before the Court on yet another Motion to Dismiss (Doc. 78) filed by

Plaintiff Oakwood Insurance Company (“Oakwood”). This Motion argues that the Defendant’s

Second Amended Counterclaim should be dismissed for various reasons. The Second Amended

Counterclaim alleges breach of contract (Count I) and breach of the implied covenant of good faith

and fair dealing (Count II). This Court previously found that the Defendant stated a counterclaim

for breach of contract and breach of the implied covenant of good faith and fair dealing. Doc. 73.

The Court’s patience is wearing thin, and it declines to reexamine the questions it has already dealt

with in its previous order. The Plaintiff’s Motion (Doc. 78) is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on August 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
